NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RONALD P. WICKWARE,
Petitioner,
V. `_
MERIT SYSTEMS PROTECTION BOARD,_
Respondent.  “
2011-3033
Petition for review of the Merit Systems Protection
Board in case n0. DA0752100220-I-1.
ON MOTION
ORDER
Ronald P. Wickware moves for leave to proceed in
forma pauperis
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted

WIcKWARE v. MSPB 2
FOR THE COURT
DEC 211 2[11f] /S/ Jan HOrba1y
Date Jan Horbaly
C1erk
cc: R0na1d P. Wickware
Katherine M. Smith, Esq. Fu_Eg
U.S. COURT 0F APPEALS FOR
S21 THE FEDERAL C!RCUIT
mac 20 2010
.IAN l‘H}RBALY
 CLE§K _